DETAILED ACTION
This action is responsive to communication filed on 08/24/2022. The current pending claims are 10 – 36.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 08/24/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 10 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 10, the combination as claimed including a plurality of blades that protrude from a side surface of the tubular portion in parallel with the rope; and a wall surface portion that is coupled to side end portions of the blades to cover the blades, wherein in an outer end portion of both sides of the lane rope float from a center of the tubular portion to the wall surface portion, an entire part extending from the center of the tubular portion has a length of at least 1/2 of a length from the center of the tubular portion to the wall surface portion and is formed along a vertical plane perpendicular to the tubular portion openings are formed as being cut out, which are open respectively at a part of the wall surface portion in a direction of each outer end portion was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claims 11 and 12, the combination as claimed including  a plurality of blades that protrude from a side surface of the tubular portion in parallel with the rope; and a wall surface portion that is coupled to side end portions of the blades to cover the blades, wherein in an outer end portion of both sides of the lane rope float from a side surface of the tubular portion to the wall surface portion, an entire part extending from the side surface of the tubular portion has a length of at least 1/2 of a length from the side surface of the tubular portion to the wall surface portion and is formed along a vertical plane perpendicular to the tubular portion, openings are formed as being cut out, which are open respectively at a part of the wall surface portion in a direction of the both sides of the outer end portion was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754